Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing CONSENT OF PINCOCK, ALLEN & HOLT for Registration Statement on Form 10 Pincock, Allen & Holt, Inc. (PAH) hereby consent to the use of our name and references to our firm which prepared a preliminary feasibility study and other technical studies (collectively, the Technical Studies), concerning reserves for the Nkamouna property and mineralized material contained on the Mada property, both in the Republic of Cameroon, for Geovic Mining Corp. (the Company), portions of which are summarized under Item 3. Properties in the Companys Registration Statement on Form 10 (No. 000-52646). Dated this 3 rd day of July, 2007. Sincerely, P INCOCK A LLEN & H OLT , I NC . /s/ R ICHARD J. L AMBERT , P.E. Vice President, Mining and Geological Services Copyright 2007, Pincock Allen & Holt All Rights Reserved. Information is proprietary and company-confidential.
